DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 05 August 2021 amends claims 1 and 11. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “As discussed and acknowledged during the Interview, Chung and Thomson, alone or in any combination, do not teach or suggest the subject matter of claim 1 recited above, and the Office Action does not assert otherwise.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Doleh, U.S. Publication No. 2013/0007194.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, U.S. Publication No. 2018/0213038, in view of Thomson, “Using Early Data in HTTP; draft-ietf-httpis-replay-04.txt”, published 28 June 2018 (citation A5 in IDS 5/8/2020), and further in view of Doleh, U.S. Publication No. 2013/0007194. Referring to claims 1, 11, Chung discloses a network connection authorization procedure wherein an NPU receives an HTTP connect request from the user device such that the HTTP request is utilized to establish a TLS connection ([0011] & [0064] & [0066]: NPU can receive the HTTP connect request & Figure 1F: NPU is shown as an intermediary between user devices and content providers; content provider server would read on the one or more servers), which meets the limitation of receiving, by a device intermediary to one or more clients and one or more servers, a transport layer security (TLS) request, a device intermediary to one or more clients and one or more servers. The HTTP content request is utilized to establish a TLS connection with the content provider server and the user device via a proxy server ([0011]), which meets the limitation of TLS request to establish a TLS connection between a client of the one or more clients and a server of the one or more servers. The HTTP content request message can include a URL associated with the content provider server ([0017] & [0019] & [0064]: URL/resource identifier would read on the claimed application layer request), which meets the limitation of the TLS request including an application layer request to connect to a resource of the server. NPU can determine whether access to the requested resource from the HTTP connect request ([0064]: HTTP connect request includes resource identifier associated with content provider server) is permissible based upon satisfaction of a set of campaign rules ([0069]), which meets the limitation applying, by the device [during a TLS handshake between the device and the client, an application layer policy] to the application layer request of the TLS request. If the conditions are satisfied, the NPU provides the HTTP connect request to a proxy server that communicates with the content provider server to allow access ([0072] & Figure 5, 565-575), which meets the limitation of accepting or rejection, by the device responsive to [the determination as to whether the application layer request is replay-safe], at least the application layer request of the TLS request.
Chung does not the use of an extension for early data during the TLS handshake. Thomson discloses an extension for early data wherein requests, submitted prior to the TLS handshake completion between the client and intermediary, include an early-data header field and “Too Early” status codes that allow for processing of the request based on the early-data header field and “Too Early” status code (Pages 6-7: Sections 5-5.1 & Page 8, Section 5.2: too early code indicates rejection of request and requirement to retry request after TLS handshake is complete such that this requirement would be considered the claimed application layer policy) wherein the intermediary will only allow the early data request if the early data was used in the previous request hop (Page 6: a request could not be processed due to the consequences of a possible replay attack; early data being used in the previous hop is the pattern), which meets the limitation of determining, by the device during a TLS handshake between the device and the client and prior to forwarding the application layer request to the resource of the server, whether the application layer request is replay-safe based on a pattern specified by an application layer policy, accepting or rejecting, by the device responsive to the determination as to whether the application layer request is replay-safe, at least the application layer request of the TLS request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the network connection authorization procedure of Chung to have implemented an extension for early at an intermediary such as the NPU, in order to provide significant performance enhancement by avoiding one or two round trip delays as suggested by Thomson (Pages 1-2: Introduction).
Chung, as modified in view of Thomson, does not suggest that the HTTP content requests include a URI. Doleh discloses a network application that includes URIs in a header field for comparison against other URIs ([0050]), which meets the limitation of determining whether the application layer request is replay-safe based on a pattern specified by an application layer policy matching a uniform resource identifier of the application layer request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the HTTP content requests of Chung to have included URIs in a header field for comparison against known URIs in order to establish user sessions without requiring the user to perform authentication as suggested by Doleh ([0052]-[0053] & [0002]-[0003]). 
Referring to claims 2, 12, Chung does not specify an instance where the HTTP request is rejected while the TLS request is accepted. Thomson discloses an extension for early data during the TLS handshake that includes a Too Early status code such that early data requests are rejected (Page 8, Section 5.2: intermediary can forward a 425 (Too Early) status…) and must be resubmitted after the TLS handshake has completed (Page 8, Section 5.2: MUST wait for the TLS handshake to complete means the TLS request was approved and connection was established). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the network connection authorization procedure of Chung to have implemented an extension for early at an intermediary such as the NPU, in order to provide significant performance enhancement by avoiding one or two round trip delays as suggested by Thomson (Pages 1-2: Introduction).
Referring to claims 3, 13, Chung does not specify an instance where the HTTP request is rejected while the TLS request is accepted. Thomson discloses an extension for early data during the TLS handshake that includes forwarding a Too Early status code to a device that submits a request containing a early-data header field (Page 8, Section 5.2: too early code indicates rejection of request and requirement to retry request after TLS handshake is complete). The Too Early status code does not include the early-data header field (Page 8, Secton 5.2: Too Early status code is not described as including the Early-Data header field), which meets the limitation of omitting, by the device, an extension for early data during the TLS handshake with the client to indicate rejection of the application layer request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the network connection authorization procedure of Chung to have implemented an extension for early at an intermediary such as the NPU, in order to provide significant performance enhancement by avoiding one or two round trip delays as suggested by Thomson (Pages 1-2: Introduction).
Referring to claims 4, 14, Chung discloses that the NPU determines that the authorization condition for the HTTP connect request have been satisfied and provides the HTTP connect request to the proxy server ([0072]) such that a TLS connection is established between the user device and the content provider server ([0074]) to provide the requested resource ([0072] & Figure 5, 565-575), which meets the limitation of wherein (c) further comprises accepting both the TLS request and the application layer request. 
Referring to claims 5, 15, Chung does not the use of an extension for early data during the TLS handshake. Thomson discloses an extension for early data wherein requests, submitted prior to the TLS handshake completion, include an early-data header field, and can be received and forwarded by an intermediary (Pages 6-7: Sections 5-5.1), which meets the limitation of including, by the device, an extension for early data during the TLS handshake with the client to indicate allowing the application layer request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the network connection authorization procedure of Chung to have implemented an extension for early at an intermediary such as the NPU, in order to provide significant performance enhancement by avoiding one or two round trip delays as suggested by Thomson (Pages 1-2: Introduction).
Referring to claims 7, 17, Chung discloses that the NPU can determine the authorization condition rules based upon the resource identifier from the HTTP connect request ([0070]: NPU can identify…a toll-free data service campaign based on the resource identifier…campaign rules & [0064]: HTTP connect request can include…the resource identifier), which meets the limitation of identify, by the device based at least on the TLS request, the application layer policy for accessing the resource. 
Referring to claims 8, 18, Chung does not the use of an extension for early data during the TLS handshake. Thomson discloses an extension for early data wherein requests, submitted prior to the TLS handshake completion between the client and intermediary, include an early-data header field and “Too Early” status codes that allow for processing of the request based on the early-data header field and “Too Early” status code (Pages 6-7: Sections 5-5.1 & Page 8, Section 5.2) wherein the intermediary will only allow the early data request if the early data was used in the previous request hop (Page 6: early data being used in the previous hop is the pattern), which meets the limitation of wherein the application layer policy specifies the pattern for matching against at least a portion of the application layer request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the network connection authorization procedure of Chung to have implemented an extension for early at an intermediary such as the NPU, in order to provide significant performance enhancement by avoiding one or two round trip delays as suggested by Thomson (Pages 1-2: Introduction).
Referring to claims 9, 19, Chung discloses a network connection authorization procedure wherein an NPU receives an HTTP connect request from the user device ([0064] & [0066]), which meets the limitation of wherein the application layer request comprises a HyperText Transfer Protocol (HTTP) request.
Referring to claims 10, 20, Chung discloses that the NPU can terminate the TLS connection between the user device and the content provider server ([0081]), which meets the limitation of terminating, at the device, the TLS connection with the client. Chung discloses that the proxy server establishes a communication channel with the content provider server (Figure 1G) and that the proxy server and NPU can be implemented in a single device ([0041] & Figure 2: two or more devices shown in FIG. 2 can be implemented within a single device), which meets the limitation of establishing a communication channel between the device and the server.
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, U.S. Publication No. 2018/0213038, in view of Thomson, “Using Early Data in HTTP; draft-ietf-httpis-replay-04.txt”, published 28 June 2018 (citation A5 in IDS 5/8/2020), in view of Doleh, U.S. Publication No. 2013/0007194, and further in view of Bouazizi, U.S. Publication No. 2013/0042100. Referring to claims 6, 16, Chung, as modified in view of Thomson and Doleh above, does not disclose that the URL in the HTTP content request is encrypted using a key that is included in the HTTP content request such that the URL can be decrypted using the key. Bouazizi discloses a content playback system wherein a content request includes an encrypted URL and a content key that is utilized to encrypt the URL such that the URL can be decrypted using the content key ([0054] & [0056]), which meets the limitation of further comprises decrypting, by the device, the application layer request using at least one key included within the TLS request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the URL in the HTTP content request of Chung to have been encrypted using a key that is also included in the HTTP content request such that the URL is decryptable using that key in order to ensure that the appropriate content is being accessed as suggested by Bouazizi ([0039]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437